Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 1 of 8       PageID #: 1328




  PAUL ALSTON         1126
  GLENN T. MELCHINGER 7135
  DENTONS US LLP
  1001 Bishop Street, Suite 1800
  Honolulu, Hawai`i 96813-3689
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591
  Email: paul.alston@dentons.com
         glenn.melchinger@dentons.com

  Attorneys for Plaintiffs
  ZURU INC. and ZURU (SINGAPORE) PTE LTD.

                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF HAWAI`I

  ZURU INC. and ZURU (SINGAPORE)                 Case No. CV 20-00395 JMS-KJM
  PTE LTD.,
                                                 PLAINTIFFS' EX PARTE MOTION
                   Plaintiffs,                   TO TEMPORARILY SEAL
                                                 CERTAIN INFORMATION IN
          vs.                                    PLAINTIFFS' MOTION FOR
                                                 TEMPORARY RESTRAINING
  THE INDIVIDUALS,
                                                 ORDER AND OTHER RELIEF;
  CORPORATIONS, LIMITED
                                                 DECLARATION OF GLENN T.
  LIABILITY COMPANIES,
                                                 MELCHINGER; [PROPOSED]
  PARTNERSHIPS, AND
                                                 ORDER GRANTING PLAINTIFFS'
  UNINCORPORATED ASSOCIATIONS
                                                 EX PARTE MOTION TO
  IDENTIFIED ON SCHEDULE A
                                                 TEMPORARILY SEAL CERTAIN
  HERETO,
                                                 INFORMATION IN PLAINTIFFS'
                   Defendants.                   MOTION FOR TEMPORARY
                                                 RESTRAINING ORDER AND
                                                 OTHER RELIEF




  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 2 of 8              PageID #: 1329




   PLAINTIFFS' EX PARTE MOTION TO TEMPORARILY SEAL CERTAIN
      INFORMATION IN PLAINTIFFS' MOTION FOR TEMPORARY
             RESTRAINING ORDER AND OTHER RELIEF
           Plaintiffs ZURU INC. and ZURU (SINGAPORE) PTE LTD. (collectively

  "Plaintiffs") respectfully move ex parte for an order to file the following documents

  under seal temporarily:

  1)       Plaintiffs' Ex Parte Motion for Entry of Temporary Restraining Order,
           Temporary Transfer of Defendant Domains, Temporary Asset Restraint,
           Expedited Discovery, and Electronic Service of Process/Publication
           ("Motion for TRO");

  2)       The Schedule A attached to the Complaint, filed September 16, 2020
           [Dkt. 1], which identifies and includes a list of Defendants' online store
           names, Online Marketplace Accounts/URLs, and Defendant Domain Names
           (the "Defendant Internet Stores");

  3)       The names of the Defendant Internet Stores in Exhibit 1 to the Declaration
           of J. Arnaiz screenshot printouts; and

  4)       Any order ruling upon the Motion for TRO.

           Plaintiffs have filed a version of the Motion for TRO and supporting

  documents with limited redactions ex parte and have submitted or will soon

  provisionally submit unredacted documents electronically under seal.1

           In this action, Plaintiffs request ex parte relief based on claims for trademark

  counterfeiting and violation of its rights under the Lanham Act. Sealing this




       1
       The Exhibits for this matter are over 80 MB, so Plaintiffs wish to confer with
  the Court on how best to transmit them (multiple email attachments, or FTP, etc.).
  Exhibit 1 will be broken up into multiple files under 10 MB, but can be provided as
  a PDF with bookmarks for each Defendant Internet Store.

                                               2
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 3 of 8              PageID #: 1330




  portion of the file temporarily is necessary to prevent the Defendants from learning

  of the proceedings prior to the service of and execution of any temporary restrain-

  ing order. If Defendants were to learn of these proceedings prematurely, the likely

  result would be the destruction of relevant documentary evidence and the hiding or

  transferring of assets to foreign jurisdictions, which would frustrate the purpose of

  the underlying federal laws and would interfere with this Court’s power to grant

  relief if Plaintiffs ultimately prevail. See Melchinger Decl., ¶ 4 and the

  Declarations filed in support of TRO. If the TRO is granted, after it has been

  served on the relevant parties and the parties have an opportunity to respond and

  improper transfers of funds are stopped, unsealing the information is likely

  appropriate.

  I.      ARGUMENT

          A.       Applicable Standard For Sealing
          Plaintiffs seek leave to file under seal certain information related to this

  trademark infringement action against counterfeiters. The information Plaintiffs

  seek to seal is filed in support of a motion for temporary restraining order ("TRO")

  that requires certain showings of the likelihood of success on the merits. Thus, it

  appears "compelling reasons" are likely required to seal this information.

  Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006);

  Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092 (9th Cir. 2016),

  cert. denied, 137 S. Ct. 38, (Oct. 3, 2016) (where a motion is "more than

                                              3
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 4 of 8            PageID #: 1331




  tangentially related to the merits" of the action, the sealing of confidential

  information is appropriate where there are "compelling reasons" to do so); 809

  F.3d at 1099 (motions for preliminary injunction require district courts to

  address merits).

          B.       Plaintiffs Seek Leave to Temporarily Seal Information Identifying
                   the Defendants Internet Store Names.
          This is an action to enforce trademark rights against foreign counterfeiters

  who are using Plaintiffs' famous Robo Fish and Robo Alive marks to illegally sell

  product through interactive Internet stores. Plaintiffs have filed this type of case

  against similar (or perhaps identical) counterfeiter defendants in the past. See, e.g.,

  ECF 16-2.

          The motion for TRO filed herein is an effort to preserve the status quo until

  Defendants can be served and have an opportunity to respond, after which

  Plaintiffs will seek a preliminary injunction and judgment. As detailed in the

  motion for TRO and supporting declarations, if the identity of the Defendants is

  made public, it is highly likely that Defendants will fraudulently transfer assets,

  dissolve their infringing interactive websites, change domains, and take other

  actions to prevent enforcement against their Internet stores, only to reform them

  later. Plaintiffs are engaged in a game of "whack-a-mole" repeatedly filing this

  type of suit. When certain counterfeit storefronts are stopped, others soon arise.




                                             4
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 5 of 8               PageID #: 1332




  Indeed, many of the online store "names" at issue here are simply numbers. See

  Schedule A.

           Courts have the discretion to determine whether "compelling reasons" exist,

  and to seal records especially where disclosure of certain information may harm

  parties. Without the relief sought here, Plaintiffs will be harmed in this and in

  future suits to enforce their rights under their marks.2 The (a) harm to Plaintiffs'

  ability effectively to enforce their rights, plus (b) the Defendant Internet Stores'

  infringement and their ability to moot repeatedly the substantial efforts and cost for

  Plaintiffs to gather the business intelligence required to file this sort of suit are

  "compelling reasons" to permit the redaction of information that will identify

  Plaintiffs. Stopping counterfeiting by rogue sellers on eCommerce platforms is,

  increasingly, also a priority of the federal government. The Department of

  Homeland Security reported in 2020 to the President on how e-commerce has

  intensified counterfeit trafficking, recognizing a "crisis." See

  https://www.dhs.gov/sites/default/files/publications/20_0124_plcy_counterfeit-

  pirated-goods-report_01.pdf (last visited 10/30/2020) (noting while e-commerce

  platforms often present a "liability gap"; concluding online marketplaces permit a

  flood of counterfeit goods; calling for careful vetting of third party sellers). This




      2
          Plaintiffs' Motion for TRO sets forth its case on irreparable harm.

                                               5
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 6 of 8            PageID #: 1333




  further supports the conclusion that there are "compelling reasons" to enable

  parties to seek to preserve the status quo anonymously before litigating the merits.

          This is a case where in all likelihood "notice to the defendant would render

  further prosecution fruitless." 2018 WL 3413866, at *4; Cisco Systems v.

  Shenzhen Usource Tech. Co., Case No. 5:20-cv-04773-EJD, 2020 U.S. Dist.

  LEXIS 158008, 2020 WL 4196273, (N.D. Cal. Aug. 10, 2020) (granting ex parte

  relief). In part, more and more defendants achieve this by using websites and

  collaboration tools to avoid lawsuits, even tracking certain firm's enforcement

  efforts. See Melchinger Decl., ¶ 4. Thus, Plaintiffs seek to temporarily seal the

  Motion for TRO, Schedule A to the Complaint and Exhibit 1 to the Declaration of

  Jessica Arnaiz, which identifies the online store names and other evidence of

  infringement and counterfeit sales for numerous internet interactive websites which

  are the target of this lawsuit, which are submitted in support of Plaintiffs' Motion

  For TRO. Plaintiffs also seek to seal any order granting the Motion for TRO,

  which will also identify the Defendant Internet Stores.

          C.       Compelling Reasons Exist to Permit Temporary Sealing.
          Under these circumstances, Plaintiffs submit that compelling reasons exist to

  outweigh the public policies favoring disclosure. First, as a mitigating factor,

  Plaintiffs seek to seal this information only until shortly after the Court rules upon




                                             6
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 7 of 8            PageID #: 1334




  its contemporaneously filed Motion for TRO, Plaintiffs have a chance to serve any

  order, obtain discovery, seek compliance the Defendants have a chance to respond.

          Second, this case concerns counterfeiters and infringers who will take

  actions to eliminate and destroy any chance of Plaintiffs holding them to account

  for their willful trademark infringement. This is a common enough occurrence that

  Courts have expressly addressed it. See Cisco Systems, above. If this relief is not

  granted, there is a dramatically increased chance that the counterfeiters will not be

  held accountable for their infringement and will continue to violate federal law,

  trade on Plaintiffs' goodwill and cause irreparable harm to both Plaintiffs and the

  public.

          In sum, Plaintiffs anticipate that the information would only be sealed until

  after service is effected in the manner sought in the Plaintiffs' Motion For TRO and

  the Defendant Internet Stores have an opportunity to respond and fund transfers

  can be temporarily stayed. Plaintiffs submit that the above "compelling reasons"

  exist to temporarily seal the information as requested.

  //

  //

  //




                                             7
  15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24 Filed 11/22/20 Page 8 of 8           PageID #: 1335




          This motion is based on FRCP Rule 7 and LR 5.2, the supporting the

  declaration and exhibit(s), and the files and records herein, all of which are

  incorporated by this reference.

                   Dated: Honolulu, Hawai`i, November 22, 2020.



                                            /s/ Glenn T. Melchinger
                                          PAUL ALSTON
                                          GLENN T. MELCHINGER
                                          Attorneys for Plaintiffs
                                          Zuru Inc. and Zuru (Singapore) PTE Ltd.




                                            8
  15805700\000001\108419921\V-5
